DETAILED ACTION
Response to Amendment
This Office Action is responsive to Applicant’s arguments and request for continued examination of application 16/459,500 (07/01/19) filed on 09/15/21.
Allowable Subject Matter
Claims 1 - 3, 5 - 9, 12, 14 - 15 and 17 - 20 are allowed.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kendrick Hsu, Reg. No. 72,043 on Tuesday, January 4, 2022.
EXAMINER'S AMENDMENT
The application has been amended as follows:  Please amend claims 1 - 3, 5 - 9, 12, 14 - 15 and 17 - 20.  Please cancel claims 4, 10, 11, 13 and 16.
1.	(Currently Amended) A user device, comprising:
a processor;

memory containing a media wallet application;
wherein the processor is configured by the media wallet application to:
securely store non-fungible tokens (NFTs), where each NFT is associated with a programmatically defined smart contract written to at least one immutable ledger, wherein NFTs are cryptographic tokens that are created with respect to [[a]] specific 
display a user interface;
receive via the user interface 
determine the data access permissions in accordance with the user instructions concerning the data access permission received via the user interface; and
write the determined ;
present an offer via the user interface; and
receive a user instruction to accept the presented offer via the user interface;
initiate a transfer of at least one NFT and write updated data access permissions to the at least one immutable ledger in response to receipt of the user instruction to accept the presented offer.

2.	(Currently Amended) The user device of claim 1, wherein the at least one immutable ledger comprises:
an NFT blockchain to which the programmatically defined smart contract is [[are ]]written; and
a permissioned analytics blockchain to which the media consumption data is written.

3.	(Currently Amended) The user device of claim 1, wherein the processor is further :
receive user instructions via the user interface regarding modified data sharing permissions; and 
write the receipt of the user instructions via the user interface regarding the modified data sharing permissions.

Canceled) 

5.	(Currently Amended) The user device of claim 1, wherein the processor is further provide configured to validate the the observation data and write the at least one immutable ledger.

6.	(Currently Amended) The user device of claim 5, wherein the processor is further the observation data, where the observation data comprises at least one piece of data selected from the group consisting of:
audio samples of ambient media;
location based check-in with respect to media viewed at a movie theater;
a photograph of a movie ticket;
a screen capture of a media player user interface;
a user submission of a media content rating;
data from a log file maintained on a user device;
information shared via a wireless network indicating presence of another user devices containing a media wallet application;
information obtained from another application installed on the user device; and
information obtained via a web service by the media wallet application.

7.	(Currently Amended) A content engagement platform, comprising:
a plurality of computer systems connected via a network, where the plurality of computer systems:
form at least one immutable ledger; and
provide a non-fungible token (NFT) registry, where entries in the NFT registry correspond to programmatically defined smart contracts written to the at least one immutable ledger,[[;]]
configured to
authenticate 
mint ; and
record ; and
a plurality of user devices, wherein each user device is configured by a media wallet application to: 
securely store NFTs owned by the user on the user device; 
send a communication to the plurality of computer systems to write media consumption data to the at least one immutable ledger in conjunction with a set of data access permissions;
display a user interface;
present an offer via the user interface; and
receive a user instruction to accept the present offer via the user interface;
initiate a transfer of at least one NFT and write updated data access permissions to the at least one immutable ledger in response to receipt of the user instruction to accept the presented offer,
wherein, responsive to the communication from the plurality of user devices, at least one of the computer systems of the plurality of computer systems is configured to write the media consumption data to the at least one immutable ledger in conjunction with a set of data access permissions.

8.	(Currently Amended) The content engagement platform of claim 7, wherein the at least one computer system configured as the [[an ]]NFT registry service is further configured to mint royalty payments NFTs[[NFT]].

Currently Amended) The content engagement platform of claim 7, wherein the at least one immutable ledger comprises an NFT blockchain and the at least one computer system configured as the [[an ]]NFT registry service is configured to mint NFTs to the NFT blockchain.

10.	(Canceled)

11.	(Canceled) 

12.	(Currently Amended) The content engagement platform of claim 7[[11]], wherein the at least one immutable ledger comprises:
an NFT blockchain, wherein [[and ]]the at least one computer system configured as the [[an ]]NFT registry service is configured to mint NFTs to the NFT blockchain; and
a permissioned analytics blockchain[[ and]], wherein the plurality of user devices are each configured by the media wallet application send a communication to the plurality of computer systems to write the media consumption data ,
wherein, responsive to the communication from the plurality of user devices, at least one of the computer systems of the plurality of computer systems is configured to write the media consumption data to the permissioned analytics blockchain.

13.	(Canceled) 

14.	(Currently Amended) The content engagement platform of claim 7[[13]], further comprising:
an analytics computer system;
wherein at least one computer system of the plurality of computer systems provides 
wherein the analytics computer system is configured to provide at least one computer system providing the data access service the media consumption data written to the at least one immutable ledger; and
wherein the at least one computer system providing the data access service is configured to provide access to the requested media consumption data 

15.	(Currently Amended) The content engagement platform of claim 14, wherein:
each user device is further configured by the respective media wallet application to update the data access permissions sending a communication to the plurality of computer systems to write modified data access permissions the modified data sharing permissions, wherein, responsive to the communication from the plurality of user devices, at least one of the computer systems of the plurality of computer systems is configured to write the modified data access permissions to the at least one immutable ledger; and
the at least one computer system providing the data access service is further configured to restrict access to the media consumption data previously written to the at least one immutable ledger 

16.	(Canceled) 

17.	(Currently Amended) The content engagement platform of claim 7[[11]], wherein at least one of the user devices of the plurality of user devices is configured by its respective to send a communication to the plurality of computer systems to write the media consumption data 
	wherein, responsive to the communication from the at least one of the user devices, at least one of the computer systems of the plurality of computer systems is configured to write the media consumption data to the at least one immutable ledger, and
configured to validate the observation data

18.	(Currently Amended) The content engagement platform of claim 7[[10]], wherein:
each said user device is further configured by the respective media wallet application to request 
the plurality of computer systems authenticate the NFT based upon at least one process selected from the group consisting of:
a comparison of a signature of [[a ]]the particular content creator that minted the NFT and cryptographic information published by the particular content creator identified by a specific media wallet application; and
confirming that transactions in the at least one immutable ledger involving the NFT and the particular content creator are consistent with a smart contract underlying the NFT.

19.	(Currently Amended) The content engagement platform of claim 7[[10]], further comprising a ticketing system configured to provide a particular NFT on a user device containing a media wallet application in which the [[a ]]particular NFT is stored, where the ticketing system is further configured to modify particular NFT in response to the presentation of the NFT.

20.	(Currently Amended) The content engagement platform of claim 7, wherein the minted NFTs comprise 
bytecode that programmatically describes behavior of the minted NFTs[[NFT]];
bytecode specifying at least one transaction rule with respect to the minted NFTs[[NFT]];
a pointer to a piece of content;
a piece of content; and
minted NFTs[[NFT]].

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Please refer to the prosecution history of the instant application.  In particular, applicant’s remarks (09/15/21), pgs. 8 - 11 which discusses why the claimed invention is “significantly more” in light of Alice 101.
Furthermore, the claimed invention provides a “practical application”.  For example, paragraph [0010] on pg. 4 and paragraphs [0070] [0071] on pg. 14 of applicant’s specification as filed 07/01/19, describe how the claimed invention allows users to opt-in or opt-out of sharing their media consumption data; and a means to reward and/ or incentivize users with tokens for their active participation or engagement with particular NFTs (specific content).
Please refer to the prosecution history of the instant application.  In particular, applicant’s remarks (9/15/21), pg. 12 - 13 which distinguish the claimed invention from the closest prior art references listed below.
Turner, US Pub. No. 2019/0362389.
Furthermore, although Turner is similar to the claimed invention in some respects there are differences.  For example, the “media” (i.e., such as “watching video, listening to music, and viewing advertisements”) in Turner are not “NFTs” that are “associated with a programmatically defined smart contract written to at least one immutable ledger, where NFTs are cryptographic tokens that are created with respect to specific content”) as claimed.  For example, Turner relies on a “proof of engagement algorithm”, not to “receive a user instruction to accept the presented offer via the user interface;” as 
The examiner incorporates the applicant’s remarks by reference as reasons for allowance of claims 1 - 3, 5 - 9, 12, 14 - 15 and 17 - 20.
With respect to the non patent literature reference(s) listed below:
1.“Meet Dapper:  a Smart Wallet to Make Blockchain Safe for Everyone,” by Roham, Gharegozlou.  7 pages.  Published:  May 9, 2019. (hereinafter Gharegozlou)
Gharegozlou is relevant to the claimed invention because it discloses a smart contract wallet (e.g., Dapper) with non-fungible tokens (NFTs) (e.g., cryptokitties).  Gharegozlou fails to explicitly disclose all of the particular attributes of the claimed invention however, because it does not also disclose media consumption data written to the at least one immutable ledger in conjunction with data access permissions; presenting an offer; and initiating a transfer of at least one NFT and writing updated data access permissions in response to acceptance of the offer.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and relates to immutable ledger (e.g., blockchain) particularly, with NFTs and/ or media consumption.
Stollman, US Pub. No. 2019/0130507; 
Code, US Pub. No. 2017/0214522; 
Mulye, US Pub. No. 2019/0354943; and
Kozakiewicz, FR 3082023. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571)272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARA CHANDLER HAMILTON
Primary Examiner
Art Unit 3697